The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 6 and 15 are objected to because of the following informalities:  the phrase “apply a cleaning liquid the surface to be cleaned” is missing a word.  The Examiner thinks it should read “apply a cleaning liquid onto the surface to be cleaned” or other similar term.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “cleaning device” in Claims 1, 3-6, 8, 10, 12-15, and 17, “apparatus” in Claims 2-9 and 11-18, “engagement member” in Claims 4 and 13, and “release mechanism” in Claims 5 and 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 is dependent upon Claim 9, therefore the scope of the claim is indefinite.
Claims 2-9 are “apparatus of claim 1”, however, Claim 1 is a “method for cleaning” that does not reference an apparatus.  Therefore, not only is there insufficient antecedent basis for this limitation in the claims since apparatus has not been previously claimed, the scope of the claim is indefinite since the apparatus is previously undefined.
Claims 11-18 are “apparatus of claim 10”, however, Claim 1o is a “method for cleaning” that does not reference an apparatus.  Therefore, not only is there insufficient antecedent basis for this limitation in the claims since apparatus has not been previously claimed, the scope of the claim is indefinite since the apparatus is previously undefined.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 is dependent upon itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 2-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-9 are apparatus claims that are improperly dependent upon a method Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 11-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11-18 are apparatus claims that are improperly dependent upon a method Claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-10, 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vernon et al. US 2010/0024157 (hereafter Vernon et al.).

Regarding Claim 1, Vernon et al. anticipates:
1. A method for cleaning, comprising: manipulating a cleaning device (cleaning implement 10) to advance a first cleaning sheet (initial cleaning sheet 42) along a surface to be cleaned (attached to head 20)(Figures 1A and 1B); removing the first cleaning sheet from a first cleaning head (head 20) attached to the cleaning device, the first cleaning head having a non-removable dust chamber (labeled in attached Figure 3A below) therein; applying a second cleaning sheet (second cleaning sheet 42) to the first cleaning head; manipulating the cleaning device to advance the second cleaning sheet along a surface to be cleaned (Figures 1A and 1B); removing the first cleaning head with the second cleaning sheet attached thereto (Figure 4); discarding the second cleaning sheet (spent cleaning sheets are replaced with new cleaning sheets).  


    PNG
    media_image1.png
    430
    863
    media_image1.png
    Greyscale


Regarding Claim 3, Vernon et al. anticipates:
3. The apparatus of claim 1, further comprising, prior to manipulating (Figures 1A and 1B), attaching the first cleaning head (head 20) with the first cleaning sheet (initial cleaning sheet 42) attached thereto to the cleaning device (Figure 4).  

Regarding Claim 4, Vernon et al. anticipates:
4. The apparatus of claim 3, wherein attaching the first cleaning head (head 20) to the cleaning device (cleaning implement 10) comprises causing at least one engagement member on the cleaning device to engage at least one corresponding engagement member on the first cleaning head (Paragraph [0058] - the proximal end 51 of the hose 50 may have a geometry which corresponds with the geometry of the opening in the top surface 22 of the head 20).  

Regarding Claim 5, Vernon et al. anticipates:
5. The apparatus of claim 1, wherein removing the first cleaning head (head 20) comprises actuating a release mechanism (clips shown on proximal end 51 in Figure 5 that would need to be actuated to allow release – note that clip actuation could be merely a result of a release force being applied to the head 20 for removal) on the cleaning device (cleaning implement 10) to release the first cleaning head from the cleaning device.  

Regarding Claim 6, Vernon et al. teaches:
6. The apparatus of claim 1, wherein manipulating the cleaning device (cleaning implement 10) comprises actuating (see discussion below) the cleaning device to apply a cleaning liquid (disinfectant on initial cleaning sheet 42, Paragraph [0075]) the surface to be cleaned.  

Note: “actuating” is defined by Google dictionary is “putting into mechanical action or motion”.  Therefore, the broadest reasonable of the term “actuating” include the operator moving the cleaning device while manipulating it.
	Note: “disinfectant” is defined by Google dictionary as “a chemical liquid that destroys bacteria”.  Therefore, the broadest reasonable of the term “fluid source” includes a disinfectant.

Regarding Claim 7, Vernon et al. anticipates:
7. The apparatus of claim 1, wherein the first cleaning head (head 20) includes a first suction opening (suction nozzle 16) having a valve (labeled in attached Figure 6B below) that allows debris to flow into the dust chamber and that prevents debris from escaping the dust chamber (labeled in attached Figure 3A above).  


    PNG
    media_image2.png
    652
    937
    media_image2.png
    Greyscale

Regarding Claim 8, Vernon et al. anticipates:
8. The apparatus of claim 1, wherein manipulating the cleaning device (cleaning implement 10) comprises actuating the cleaning device (using on-off switch, Paragraph [0026]) to apply a vacuum source (fan and motor, Paragraph [0025]) to the dust chamber (labeled in attached Figure 3A above).  

Regarding Claim 9, Vernon et al. anticipates:
9. The apparatus of claim 9, wherein the first cleaning head (head 20) includes a filter (air filter 44) that allows the vacuum source (fan and motor, Paragraph [0025]) to apply a vacuum force to the dust chamber (labeled in attached Figure 3A above) to draw debris into the dust chamber, while preventing debris from flowing to the vacuum source .  

Regarding Claim 10, Vernon et al. anticipates:
10. A method for cleaning, comprising: manipulating a cleaning device (cleaning implement 10) to deliver a fluid source (disinfectant on initial cleaning sheet 42, Paragraph [0075]) to a surface to be cleaned (attached to head 20)(Figures 1A and 1B) while advancing a first cleaning sheet (initial cleaning sheet 42) along the surface to be cleaned; removing the first cleaning sheet from a first cleaning head (head 20) attached to the cleaning device, the first cleaning head having a dust chamber (labeled in attached Figure 3A below) therein; applying a second cleaning sheet (second cleaning sheet 42) to the first cleaning head; manipulating the cleaning device to advance the second cleaning sheet along a surface to be cleaned (Figures 1A and 1B); removing the first cleaning head with the second cleaning sheet attached thereto (Figure 4); discarding the second cleaning sheet (spent cleaning sheets are replaced with new cleaning sheets).  

Note: “disinfectant” is defined by Google dictionary as “a chemical liquid that destroys bacteria”.  Therefore, the broadest reasonable of the term “fluid source” includes a disinfectant.


    PNG
    media_image1.png
    430
    863
    media_image1.png
    Greyscale


Regarding Claim 12, Vernon et al. anticipates:
12. The apparatus of claim 10, further comprising, prior to manipulating (Figures 1A and 1B), attaching the first cleaning head (head 20) with the first cleaning sheet (initial cleaning sheet 42) attached thereto to the cleaning device (Figure 4).  

Regarding Claim 13, Vernon et al. anticipates:
13. The apparatus of claim 12, wherein attaching the first cleaning head (head 20) to the cleaning device (cleaning implement 10) comprises causing at least one engagement member on the cleaning device to engage at least one corresponding engagement member on the first cleaning head (Paragraph [0058] - the proximal end 51 of the hose 50 may have a geometry which corresponds with the geometry of the opening in the top surface 22 of the head 20).  

Regarding Claim 14, Vernon et al. anticipates:
14. The apparatus of claim 10, wherein removing the first cleaning head (head 20) comprises actuating a release mechanism (clips shown on proximal end 51 in Figure 5 that would need to be actuated to allow release – note that clip actuation could be merely a result of a release force being applied to the head 20 for removal) on the cleaning device (cleaning implement 10) to release the first cleaning head from the cleaning device.  

Regarding Claim 15, Vernon et al. anticipates:
15. The apparatus of claim 10, wherein manipulating the cleaning device (cleaning implement 10) comprises actuating (see discussion below) the cleaning device to apply a cleaning liquid (disinfectant on initial cleaning sheet 42, Paragraph [0075]) the surface to be cleaned.  

Note: “actuating” is defined by Google dictionary is “putting into mechanical action or motion”.  Therefore, the broadest reasonable of the term “actuating” include the operator moving the cleaning device while manipulating it.
	Note: “disinfectant” is defined by Google dictionary as “a chemical liquid that destroys bacteria”.  Therefore, the broadest reasonable of the term “fluid source” includes a disinfectant.

Regarding Claim 16, Vernon et al. anticipates:
16. The apparatus of claim 10, wherein the first cleaning head (head 20) includes a first suction opening (suction nozzle 16) having a valve (labeled in attached Figure 6B below) that allows debris to flow into the dust chamber and that prevents debris from escaping the dust chamber (labeled in attached Figure 3A above).  


    PNG
    media_image2.png
    652
    937
    media_image2.png
    Greyscale


Regarding Claim 17, Vernon et al. anticipates:
17. The apparatus of claim 10, wherein manipulating the cleaning device (cleaning implement 10) comprises actuating the cleaning device (using on-off switch, Paragraph [0026]) to apply a vacuum source (fan and motor, Paragraph [0025]) to the dust chamber (labeled in attached Figure 3A above).  

Regarding Claim 18, Vernon et al. anticipates:
18. The apparatus of claim 17, wherein the first cleaning head (head 20) includes a filter (air filter 44) that allows the vacuum source (fan and motor, Paragraph [0025]) to apply a vacuum force to the dust chamber (labeled in attached Figure 3A above) to draw debris into the dust chamber, while preventing debris from flowing to the vacuum source.  

Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of cleaners employing both suction and a cleaning pad.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.